Citation Nr: 1047832	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2008, a statement of the case 
was issued in July 2008, and a substantive appeal was received in 
August 2008.  This matter was previously remanded by the Board in 
February 2010.

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of this 
proceeding is associated with the claims file.

The Board notes that the issue of entitlement to service 
connection for rectal piles was also remanded in February 2010.  
However, in an October 2010 rating decision, the Appeals 
Management Center (AMC) granted entitlement to service connection 
for fistula in ano.  The grant of service connection for fistula 
in ano constituted a full award of the benefit sought on appeal 
as to that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, the issue of entitlement to service connection 
for rectal piles is not currently in appellate status.  Id.

The Board also notes that entitlement to service connection for 
PTSD was denied in the Board's February 2010 decision; thus, this 
issue is currently not on appeal.  However, the Board notes that 
there was an amendment to 38 C.F.R. § 3.304(f), effective from 
July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This 
amendment eliminated the requirement for corroboration that the 
claimed in-service stressor occurred if a stressor claimed by the 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA had contracted, 
confirms that the Veteran's symptoms are related to the claimed 
stressor, provided that the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  
The liberalizing criteria contained in the new 38 C.F.R. 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.  
75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 
15, 2010).  The Board notes that the Veteran may file another 
claim of entitlement to service connection for PTSD, which would 
take into consideration the amended regulation.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for an acquired psychiatric disorder and toenail fungus.  
Regrettably, the record as it currently stands is inadequate for 
the purpose of rendering a fully informed decision.  In such 
circumstances, a remand to the AMC/RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 
90, 92-93 (1990).

The Board notes that VA treatment records document a possible 
nexus between a current acquired psychiatric disorder and the 
Veteran's active duty service.  In this regard, a VA social 
worker stated, in April 2007, that the Veteran met the criteria 
for dysthymia secondary to his experiences in Vietnam.  

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of his 
claimed acquired psychiatric disorder.  In this regard, VA has a 
duty to assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that all of the Veteran's service 
personnel records are not associated with the claims file.  Given 
that the Veteran's behavior during service is relevant to his 
claim for service connection for an acquired psychiatric 
disorder, these records are relevant to the claim and should be 
specifically requested.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Moore v. Shinseki, 555 F.3d 1369, 1374-75 
(Fed.Cir.2009).  Therefore, the Board believes it appropriate to 
request all of the Veteran's service personnel records in order 
to afford the Veteran every consideration with his appeal.

Furthermore, it appears that all relevant VA treatment records 
may not be associated with the claims file.  Specifically, the 
record documents that the Veteran claims to have received 
relevant mental health treatment since January 2006 from the 
Oakland Army Base Mental Health Clinic, which is part of the VA 
Northern California Health Care System (VANCHCS).  The Board 
observes that these records are not associated with the claims 
file.  The Board finds that the record is unclear as to whether 
the RO has taken all appropriate action to request and obtain 
these records.  VA is required to obtain relevant VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, 
the AMC/RO should obtain any missing VA treatment records 
relevant to the appeal.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

With regard to the Veteran's claim of entitlement to service 
connection for toenail fungus, the Board notes that, pursuant to 
the February 2010 remand instructions, the Veteran was afforded a 
VA medical examination in July 2010.  During the examination, the 
Veteran reported that he noticed his toenails breaking off and 
becoming thick in 1985.  The Veteran also reported that for 
approximately 25 years he has kept his toenail infection under 
control by using over-the-counter antifungal medications, and 
that he has not seen any clinician to address the toenail 
infection.  The examiner noted that there was no documentation in 
the claims file indicating that the Veteran was seen for his 
toenail fungal infection.  The examiner diagnosed the Veteran 
with onychomycosis on all toenails.  The examiner concluded that 
the Veteran's toenail fungus was not caused by or a result of his 
military service, given that there were no medical records 
documenting the Veteran's claimed toenail fungus.

Unfortunately, the Board finds that the examination report is 
inadequate.  In this regard, the Board notes that contemporaneous 
medical evidence is not required to support a claim for service 
connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (stating that lay evidence may be competent to 
establish medical etiology or nexus); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition); Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 
(Fed. Cir. 2006).  Therefore, the Board finds that the 
examination report is inadequate because the examiner's rationale 
was based the fact that there were no medical records documenting 
treatment for the Veteran's claimed toenail fungus.  The Board 
notes that such treatment is not required, nor is documentation 
of such treatment required.

The Board finds the Veteran's statements and testimony regarding 
his observations of and treatment for toenail fungus to be 
competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(stating that lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (providing that lay testimony is competent to establish 
the presence of observable symptomatology, such as varicose 
veins, and may provide sufficient support for a claim of service 
connection).

Therefore, the Board finds that obtaining another VA medical 
opinion, which is clearly based on full consideration of the 
Veteran's assertions and which is supported by a clearly stated 
rationale, is needed to resolve the claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a remand is 
appropriate when an examination report is inadequate); see also 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision).  Given the circumstances, the Board believes that 
further action at the AMC/RO level is necessary to remedy this 
deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, including records since January 
2006 from the VA Northern California Health 
Care System (VANCHCS), and specifically from 
the Oakland Army Base Mental Health Clinic.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records that are not currently 
incorporated into the claims file.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

3.  Then, the Veteran should be scheduled for 
an appropriate VA psychiatric examination.  
It is imperative that the claims folder be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

The examiner should clearly report all 
psychiatric disorders found to be present.

After examining the Veteran and reviewing the 
claims file (to include service records), the 
examiner should respond to the following:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
any current acquired psychiatric 
disorder(s) is causally related to the 
Veteran's active duty service?  If so, 
please clearly identify such current 
psychiatric disorder(s).

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  A supplemental clarifying opinion should 
be obtained from the examiner who provided 
the July 2010 opinion or, if deemed 
necessary, the Veteran should be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed toenail fungus.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination/opinion.  

After reviewing the claims file, the examiner 
should offer the following opinion (in 
responding the examiner should note that the 
Veteran is competent to report symptoms of 
his toenail fungus, the onset of symptoms of 
toenail fungus, as well as self treatment for 
toenail fungus):

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
any current toenail fungus is causally 
related to the Veteran's active duty 
service or any incident therein? 

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report (in responding the examiner should 
note that contemporaneous medical evidence is 
not required to support a claim for service 
connection).

5.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

6.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


